         Case 8-20-72812-las          Doc 38      Filed 09/23/20        Entered 09/23/20 12:37:24




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
In Re:                                                                        Chapter 11
                                                                              Case No. 20-72812-las
                 PETER J. BIVONA,
                                                     Debtor.
--------------------------------------------------------------------------X

         OBJECTION TO MOTION FOR AN ORDER AVOIDING JUDICIAL LIENS

TO THE HONORABLE LOUIS A. SCARCELLA
UNITED STATES BANKRUPTCY JUDGE:

          The New York State Department of Taxation and Finance (the “Department”), by Josh

Russell, District Tax Attorney, respectfully submits this objection to the motion of Peter J.

Bivona (the “Debtor”) for an order avoiding the judicial lien (the “Motion”), dated September 4,

2020 under Chapter 11 of the United States Bankruptcy Code, and related to the Department’s

filed claim (“Claim No. 1”).

          For the reasons noted below, the Motion should be denied because it seeks to avoid a

statutory lien and because the Debtor did not meet the burden of proof for overcoming filed

proofs of claim.

          1.     The Department filed Claim No. 1 as a pre-petition proof of claim dated

September 8, 2020 for $15,813.50 based on withholding tax liabilities for the tax periods ending

March 31, 2014 ($2,109.69) and June 30, 2014 ($13,703.81). The entirety of the claim is being

asserted as Secured, based on filed warrants. However, in the event that the liabilities cannot be

secured, the liabilities must be granted Priority status, pursuant to 11 U.S.C. § 507 (a)(8)(c).

          2.     The Motion seeks to avoid Claim No. 1 on the ground that it is a judicial lien,

pursuant to 11 U.S.C. §§ 506 and 522(f).

          3.     However, the Department’s lien is a statutory lien, pursuant to 11 U.S.C. § 522.

Section 522(c)(2)(B) states that “property exempted under this section is not liable…for any debt
         Case 8-20-72812-las      Doc 38     Filed 09/23/20      Entered 09/23/20 12:37:24




of the debtor…except…a debt secured by a…tax lien, notice of which is properly filed”

(emphasis added). Moreover, § 522(f)(1)(A) permits the Debtor to avoid judicial liens, but not

statutory liens. Here, Claim No. 1 consists solely of tax liabilities. Meanwhile, the Debtor

commenced this Chapter 11 case on August 28, 2020 while the Department’s lien was properly

filed on or about February 9, 2016. Thus, the Department’s properly filed warrant is a statutory

lien which the Debtor cannot avoid.

          4.    Further, the burden remains on the Debtor to prove the taxes are not owed.

Raleigh v. Illinois Dept. of Revenue, 530 U.S. 15 (2000). Under Raleigh, where state law puts

the burden on the taxpayer, bankruptcy law will not remove that burden, even with a claim

objection. (See, Tax Law § 689(e) (burden of proof on taxpayer for income taxes (including

withholding taxes)), and § 1145(a)(i)(ii) (penalties for late filing of sales tax returns are

mandatory, unless reasonable cause shown)). Thus, the Movants must do more than simply state

that the estimated claim is too high.

          5.    Moreover, a proof of claim constitutes prima facie evidence of its validity and

amount. Federal Rules of Bankruptcy Procedure § 3001(f). A party objecting to a claim must

meet its burden of providing evidence sufficient to negate the proof of claim’s prima facie

validity. In other words, the party objecting to the claim may not rebut the prima facie case

merely by stating that the amount of taxes claimed is not correct; the objecting party must

produce some evidence to support that statement. In re White, 168 B.R. 825 (D.Conn. 1994). In

this case, the Movants have not produced sufficient documentation to refute the Department’s

claim.

          6.    In Raleigh v. Illinois Dept. of Revenue, (In re Stoecker), 530 U.S. 15, 120 S. Ct.

1951, 147 L. Ed. 2d 13 (2000), the United States Supreme Court held that the burden of proof on
      Case 8-20-72812-las        Doc 38     Filed 09/23/20     Entered 09/23/20 12:37:24




a state tax claim in bankruptcy is on the trustee, where substantive state law creating the

obligations places the burden on the taxpayer. That burden of proof, according to the Court,

because of its importance, has long been held to be an “essential element” and a “‘substantive’

aspect” of a claim and “one who asserts a claim is entitled to the burden of proof that normally

comes with it.” 530 U.S. at 20, 21. Specifically with regard to tax claims, Raleigh states:

               Tax law is no candidate for exception from this general rule,
               for the very fact that the burden of proof has often been placed
               on the taxpayer indicates how critical the burden rule is, and reflects
               several compelling rationales: the vital interest of the government
               in acquiring its lifeblood revenue, [citation omitted]; the taxpayer’s
               readier access to the relevant information, [citation omitted]; and the
               importance of encouraging voluntary compliance by giving taxpayers
               incentives to self-report and to keep adequate records in case of
               dispute, [citation omitted]. These are powerful justifications not to
               be disregarded lightly. Id. at 21.

       WHEREFORE, the New York State Department of Taxation and Finance respectfully

requests that the Court 1) deny the Debtor’s Motion, 2) allow Claim No. 1 as filed, and 3) grant

such other and further relief as it deems just and proper.


Dated: Hauppauge, New York
       September 23, 2020

                                      AMANDA HILLER
                                      Deputy Commissioner and Counsel

                                   By: /s/ Josh Russell
                                     Josh Russell, District Tax Attorney
                                     NYS Department of Taxation and Finance
                                     250 Veterans Highway
                                     Hauppauge, New York 11788
                                     (631) 595-4279
      Case 8-20-72812-las          Doc 38      Filed 09/23/20      Entered 09/23/20 12:37:24




                                    CERTIFICATE OF SERVICE



         I hereby certify that a true and accurate copy of the foregoing notice of appearance and demand
for papers was served on this 23rd day of September 2020 via the court’s ECF system on those parties
registered to receive notice in this case.


                                                         /s/ Josh Russell
                                                         JOSH RUSSELL
